Exhibit 10.1

 



Execution Version



 



EXCHANGE AGREEMENT

by and between

FIRST BANCORP

and

CASTLE CREEK CAPITAL PARTNERS IV, LP

Dated as of December 22, 2016

 

 

 

This EXCHANGE AGREEMENT is made and entered into as of December 22, 2016 (this
“Agreement”) by and between First Bancorp, a North Carolina corporation (the
“Company”), and Castle Creek Capital Partners IV, LP, a Delaware limited
liability partnership (the “Investor”).

RECITALS

A.       The Investor is, as of the date hereof, the record and beneficial owner
of 728,706 shares of the Company’s preferred stock designated as Series C
Convertible Perpetual Preferred Stock, no par value (the “Preferred Shares”);

B.       The Company issued the Preferred Shares pursuant to that certain
Securities Purchase Agreement, dated December 21, 2012, between the Company, the
Investor and the other purchasers identified on the signature pages thereto (the
“Securities Purchase Agreement”); and

C.       The Company and the Investor desire to exchange (the “Preferred
Exchange”) all of the Preferred Shares owned by the Investor for shares of the
Company’s common stock, no par value (the “Common Stock” and such shares of
Common Stock, the “Exchange Shares”), on the terms and subject to the conditions
set forth herein.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained in this Agreement, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound, the parties hereby agree as
follows:

ARTICLE I

THE CLOSING; CONDITIONS TO THE CLOSING

Section 1.1       The Closing.

(a)       The closing of the Preferred Exchange (the “Closing”) will take place
remotely via the electronic exchange of documents and signature pages, as the
parties may agree. The Closing shall take place on December 22, 2016; provided,
however, that the conditions set forth in Sections 1.1(c), (d) and (e) shall
have been satisfied or waived, or at such other place, time and date as shall be
agreed between the Company and the Investor. The time and date on which the
Closing occurs is referred to in this Agreement as the “Closing Date.”

(b)       Subject to the fulfillment or waiver of the conditions to the Closing
in this Section 1.1, at the Closing (i) the Company will cause the transfer
agent for the Common Stock to register the Exchange Shares in the name of the
Investor and deliver reasonably satisfactory evidence of such registration to
the Investor and (ii) the Investor will deliver the certificate(s) or book-entry
shares representing the Preferred Shares to the Company.

(c)       The respective obligations of each of the Investor and the Company to
consummate the Preferred Exchange are subject to the fulfillment (or waiver by
the Company and the Investor, as applicable) prior to the Closing of the
conditions that (i) any approvals, non-objections or authorizations of all
United States and other governmental, regulatory or judicial authorities
(collectively, “Governmental Entities”) required for the consummation of the
Preferred Exchange shall have been obtained or made in form and substance
reasonably satisfactory to each party and shall be in full force and effect and
all waiting periods required by United States and other applicable law, if any,
shall have expired and (ii) no provision of any applicable United States or
other law and no judgment, injunction, order or decree of any Governmental
Entity shall prohibit consummation of the Preferred Exchange as contemplated by
this Agreement or impose material limits on the ability of any party to this
Agreement to consummate the transactions contemplated by this Agreement.

(d)       The obligation of the Investor to consummate the Preferred Exchange is
also subject to the fulfillment (or waiver by the Investor) at or prior to the
Closing of each of the following conditions:

(i)       (A) the representations and warranties of the Company set forth in
Article III of this Agreement shall be true and correct in all material respects
as though made on and as of the date of this Agreement and as of the Closing
Date (other than representations and warranties that by their terms speak as of
another date, which representations and warranties shall be true and correct in
all material respects as of such other date) and (B) the Company shall have
performed in all material respects all obligations required to be performed by
it under this Agreement at or prior to the Closing;

1 

 



(ii)       the Investor shall have received a certificate signed on behalf of
the Company by an executive officer certifying to the effect that the conditions
set forth in Section 1.1(d)(i) have been satisfied;

(iii)       the Company shall have delivered evidence in book-entry form,
evidencing the issuance of the Exchange Shares to the Investor;

(iv)       if required pursuant to the listing requirements of The NASDAQ Global
Select Market (“NASDAQ”), the Exchange Shares shall have been authorized for
listing on NASDAQ, subject to official notice of issuance; and

(v)       the issuance of the Exchange Shares will not cause the number of
shares of Common Stock owned by the Investor, taking into account the Exchange
Shares, to equal or exceed 4.9% of the issued and outstanding shares of Common
Stock.

(e)       The obligation of the Company to consummate the Preferred Exchange is
also subject to the satisfaction or waiver, at or prior to the Closing, of the
following conditions:

(i)       The representations and warranties of Investor set forth in Article IV
of this Agreement shall be true and correct in all material respects as though
made on and as of the date of this Agreement and as of the Closing Date (other
than representations and warranties that by their terms speak as of another
date, which representations and warranties shall be true and correct in all
material respects as of such other date); and

(ii)       The covenants and obligations of Investor to be performed or observed
on or before the Closing Date under this Agreement will have been performed or
observed in all material respects.

Section 1.2      Interpretation. When a reference is made in this Agreement to
“Recitals,” “Articles,” “Sections,” “Schedules” such reference shall be to a
Recital, Article or Section of, or Schedule to, this Agreement, unless otherwise
indicated. The terms defined in the singular have a comparable meaning when used
in the plural, and vice versa. References to “herein,” “hereof,” “hereunder” and
the like refer to this Agreement as a whole and not to any particular section or
provision, unless the context requires otherwise. The headings contained in this
Agreement are for reference purposes only and are not part of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed followed by the words “without limitation.” No
rule of construction against the draftsperson shall be applied in connection
with the interpretation or enforcement of this Agreement, as this Agreement is
the product of negotiation between sophisticated parties advised by counsel. All
references to “$” or “dollars” mean the lawful currency of the United States of
America. Except as expressly stated in this Agreement, all references to any
statute, rule or regulation are to the statute, rule or regulation as amended,
modified, supplemented or replaced from time to time (and, in the case of
statutes, include any rules and regulations promulgated under the statute) and
to any section of any statute, rule or regulation include any successor to the
section. References to a “business day” shall mean any day except Saturday,
Sunday and any day on which banking institutions in the State of North Carolina
generally are authorized or required by law or other governmental actions to
close.

ARTICLE II

PREFERRED EXCHANGE

Section 2.1       Preferred Exchange. On the terms and subject to the conditions
set forth in this Agreement, upon the Closing (i) the Company agrees to issue to
the Investor, in exchange for its 728,706 Preferred Shares, 728,706 Exchange
Shares, and (ii) the Investor agrees to deliver to the Company certificate(s) or
book-entry shares representing the Preferred Shares in exchange for such number
of Exchange Shares.

2 

 



Section 2.2       Exchange Documentation. Settlement of the Preferred Exchange
will take place on the Closing Date, at which time the Investor will cause
delivery of the Preferred Shares to the Company or its designated agent and the
Company will cause delivery of the Exchange Shares to the Investor.



Section 2.3       Securities Act Exemption. The Preferred Exchange is being
effected pursuant to Section 3(a)(9) of the Securities Act of 1933 (as amended,
the “Securities Act”) and is exempt from any registration requirements under the
Securities Act.

Section 2.4       Status of Preferred Shares after Closing. The Preferred Shares
exchanged for the Exchange Shares pursuant to this Article II are being
reacquired by the Company and shall have the status of authorized but unissued
shares of preferred stock of the Company undesignated as to series and may be
designated or re-designated and issued or reissued, as the case may be, as part
of any series of preferred stock of the Company.

ARTICLE III

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

The Company represents and warrants to the Investor as of the date hereof and as
of the Closing Date:

Section 3.1       Existence and Power.

(a)       Organization, Authority and Significant Subsidiaries. The Company is
duly organized, validly existing and in good standing under the laws of the
State of North Carolina and has all necessary power and authority to own,
operate and lease its properties and to carry on its business in all material
respects as it is being currently conducted, and except as has not, individually
or in the aggregate, had and would not reasonably be expected to have a Company
Material Adverse Effect (as defined below) has been duly qualified as a foreign
corporation for the transaction of business and is in good standing under the
laws of each other jurisdiction in which it owns or leases properties or
conducts any business so as to require such qualification; each subsidiary of
the Company that is a “significant subsidiary” within the meaning of Rule
1-02(w) of Regulation S-X under the Securities Act, including, without
limitation, First Bank (a “Significant Subsidiary”), has been duly organized and
is validly existing in good standing under the laws of its jurisdiction of
organization. The articles of incorporation and bylaws of the Company, copies of
which have been provided to the Investor prior to the date hereof, are true,
complete and correct copies of such documents as in full force and effect as of
the date hereof.

(b)       Capitalization. As of the date of this Agreement, the Company has
authorized (i) 5,000,000 shares of preferred stock and the 728,006 Preferred
Shares held by the Investor are the only shares of preferred stock of the
Company issued and outstanding and (ii) 40,000,000 shares of common stock and
20,059,552 of such shares were issued and outstanding.

Section 3.2       Authorization and Enforceability.

(a)       The Company has the corporate power and authority to execute and
deliver this Agreement and to carry out its obligations hereunder, which
includes the issuance of the Exchange Shares.

(b)       The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby have been
duly authorized by all necessary corporate action on the part of the Company,
and no further approval or authorization is required on the part of the Company.
This Agreement is a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to subject to
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting creditors’ rights and remedies generally, and subject, as to
enforceability, to general principles of equity, including principles of
commercial reasonableness, good faith and fair dealing (regardless of whether
enforcement is sought in a proceeding at law or in equity) (the “Bankruptcy
Exceptions”).

Section 3.3       Exchange Shares. The Exchange Shares have been duly and
validly authorized by all necessary action, and, when issued and delivered
pursuant to this Agreement, such Exchange Shares will be duly and validly issued
and fully paid and non-assessable free and clear of any liens or encumbrances,
will not be issued in violation of any preemptive rights, and will not subject
the holder thereof to personal liability.

3 

 



Section 3.4       Non-Contravention.

(a)       The execution, delivery and performance by the Company of this
Agreement and the consummation of the transactions contemplated hereby, and
compliance by the Company with the provisions hereof, will not (i) violate,
conflict with, or result in a breach of any provision of, or constitute a
default (or an event which, with notice or lapse of time or both, would
constitute a default) under, or result in the termination of, or accelerate the
performance required by, or result in a right of termination or acceleration of,
or result in the creation of, any lien, security interest, charge or encumbrance
upon any of the properties or assets of the Company or any Significant
Subsidiary under any of the terms, conditions or provisions of (A) its
organizational documents or (B) any note, bond, mortgage, indenture, deed of
trust, license, lease, agreement or other instrument or obligation to which the
Company or any Significant Subsidiary is a party or by which it or any
Significant Subsidiary may be bound, or to which the Company or any Significant
Subsidiary or any of the properties or assets of the Company or any Significant
Subsidiary may be subject, or (ii) subject to compliance with the statutes and
regulations referred to in the next paragraph, violate any statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree applicable
to the Company or any Significant Subsidiary or any of their respective
properties or assets except, in the case of clauses (i)(B) and (ii), for those
occurrences that, individually or in the aggregate, have not had and would not
reasonably be expected to have a Company Material Adverse Effect.

(b)       Other than the filing of any report required to be filed with the
Securities and Exchange Commission (“SEC Reports”), such filings and approvals
as are required to be made or obtained under any state “blue sky” laws, and such
consents and approvals that have been made or obtained, no notice to, filing
with or review by, or authorization, consent or approval of, any Governmental
Entity is required to be made or obtained by the Company in connection with the
consummation by the Company of the Preferred Exchange except for any such
notices, filings, reviews, authorizations, consents and approvals the failure of
which to make or obtain would not, individually or in the aggregate, reasonably
be expected to have a Company Material Adverse Effect.

Section 3.5       Anti-Takeover Provisions. The Board of Directors has taken all
necessary action to ensure that the transactions contemplated by this Agreement
and the consummation of the transactions contemplated hereby, will be exempt
from any anti-takeover or similar provisions of the Company’s articles of
incorporation and bylaws, and any other provisions of any applicable
“moratorium,” “control share,” “fair price,” “interested stockholder” or other
anti-takeover laws and regulations of any jurisdiction.

Section 3.6       No Company Material Adverse Effect. Since December 31, 2015,
except as disclosed in the SEC Reports, no fact, circumstance, event, change,
occurrence, condition or development has occurred that, individually or in the
aggregate, has had or would reasonably be expected to have a Company Material
Adverse Effect.

Section 3.7       Offering of Securities. Neither the Company nor any person
acting on its behalf has taken any action (including any offering of any
securities of the Company under circumstances which would require the
integration of such offering with the offering of the Exchange Shares under the
Securities Act and the rules and regulations of the SEC promulgated thereunder),
which might subject the offering, issuance or sale of the Exchange Shares to the
Investor pursuant to this Agreement to the registration requirements of the
Securities Act.

Section 3.8       Brokers and Finders. No broker, finder or investment banker is
entitled to any financial advisory, brokerage, finder’s or other fee or
commission in connection with this Agreement or the transactions contemplated
hereby based upon arrangements made by or on behalf of the Company or any
Significant Subsidiary for which the Investor could have any liability.

4 

 



ARTICLE IV

REPRESENTATIONS AND WARRANTIES OF INVESTOR

The Investor represents and warrants to the Company as of the date hereof and as
of the Closing Date:

Section 4.1       Organization; Authority. Investor is an entity, duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization with the requisite power and authority to enter
into and to consummate the transactions contemplated by this Agreement and
otherwise to carry out its obligations hereunder. The execution, delivery and
performance by Investor of this Agreement and the consummation of the
transactions contemplated hereby have been duly authorized by all necessary
action on the part of Investor, and no further approval of authorization is
required on the part of Investor. This Agreement has been duly and validly
executed and delivered by Investor. Assuming due authorization, execution and
delivery by Company, this Agreement constitutes the legal, valid and binding
obligation of Investor, enforceable against Investor in accordance with its
terms and conditions, except as enforceability may be limited by the Bankruptcy
Exception.

Section 4.2       Non Contravention. The execution, delivery and performance by
the Investor of this Agreement and the consummation of the transactions
contemplated hereby, and compliance by the Investor with the provisions hereof,
will not (i) violate, conflict with, or result in a breach of any provision of,
or constitute a default (or an event which, with notice or lapse of time or
both, would constitute a default) under, or result in the termination of, or
accelerate the performance required by, or result in a right of termination or
acceleration of, or result in the creation of, any lien, security interest,
charge or encumbrance upon any of the properties or assets of the Investor under
any of the terms, conditions or provisions of (A) its organizational documents
or (B) any note, bond, mortgage, indenture, deed of trust, license, lease,
agreement or other instrument or obligation to which the Investor is a party or
by which it may be bound, or to which the Investor or any of the properties or
assets of the Investor may be subject, or (ii) violate any statute, rule or
regulation or any judgment, ruling, order, writ, injunction or decree applicable
to the Investor or any of its properties or assets except, in the case of
clauses (i)(B) and (ii), for those occurrences that, individually or in the
aggregate, have not had and would not reasonably be expected to have a material
adverse effect on the ability of the Investor to consummate the transactions
contemplated by this Agreement.

Section 4.3       Securities Law Matters.

(a)       The Investor is not an underwriter with respect to the Preferred
Shares or the Exchange Shares, nor will the Preferred Exchange be part of a
distribution of securities of the Company.

(b)       The Investor is not currently an affiliate of the Company and has not
been an affiliate of the Company for a period of three months prior to the
Preferred Exchange.

ARTICLE V

COVENANTS

Section 5.1       Commercially Reasonable Efforts. Subject to the terms and
conditions of this Agreement, each of the parties will use its commercially
reasonable efforts in good faith to take, or cause to be taken, all actions, and
to do, or cause to be done, all things necessary, proper or desirable, or
advisable under applicable laws, so as to permit consummation of the Preferred
Exchange, as promptly as practicable and otherwise to enable consummation of the
transactions contemplated hereby and shall use commercially reasonable efforts
to cooperate with the other party to that end.

Section 5.2       Exchange Listing. If required pursuant to the listing
requirements of NASDAQ, on or prior to the Closing, the Company shall, at its
expense, cause the Exchange Shares to be listed on the NASDAQ, subject to
official notice of issuance, and shall maintain such listing for so long as any
Common Stock is listed on such exchange.

5 

 



Section 5.3       Access, Information and Confidentiality. Each party will use
reasonable best efforts to hold, and will use reasonable best efforts to direct
its agents, consultants, contractors, advisors, and employees, to hold, in
confidence all non-public records, books, contracts, instruments, computer data
and other data and information (collectively, “Information”) concerning the
other party furnished or made available to it by the other party or its
representatives pursuant to this Agreement (except to the extent that such
information can be shown to have been (a) previously known by such party on a
non-confidential basis, (b) in the public domain through no fault of such party
or (c) later lawfully acquired from other sources by the party to which it was
furnished (and without violation of any other confidentiality obligation));
provided, however, that nothing herein shall prevent any party from disclosing
any Information to the extent required by applicable laws or regulations or by
any subpoena or similar legal process. Each party understands that the
Information may contain commercially sensitive confidential information entitled
to an exception from a Freedom of Information Act request.

Section 5.4       Certain Notifications Until Closing. From the date hereof
until the Closing, the Company shall promptly notify the Investor of (a) any
fact, event or circumstance of which it is aware and which would reasonably be
likely to cause any representation or warranty of the Company contained in this
Agreement to be untrue or inaccurate in any material respect or to cause any
covenant or agreement of the Company contained in this Agreement not to be
complied with or satisfied in any material respect, (b) any action or proceeding
pending or, to the knowledge of such party, threatened against such party that
questions or might question the validity of this Agreement or seeks to enjoin or
otherwise restrain the transactions contemplated hereby, and (c) any fact,
circumstance, event, change, occurrence, condition or development of which the
Company is aware and which, individually or in the aggregate, has had or would
reasonably be expected to have a Company Material Adverse Effect; provided,
however, that delivery of any notice pursuant to this Section 5.4 shall not
limit or affect any rights of or remedies available to the Investor; provided,
further, that a failure to comply with this Section 5.4 shall not constitute a
breach of this Agreement or the failure of any condition set forth in Section
1.1 to be satisfied unless the underlying Company Material Adverse Effect,
action, proceeding or material breach would independently result in the failure
of a condition set forth in Section 1.1 to be satisfied.

ARTICLE VI

ADDITIONAL AGREEMENTS

Section 6.1       Unregistered Exchange Shares. The Investor acknowledges that
the Exchange Shares have not been registered under the Securities Act or under
any state securities laws. The Investor is acquiring the Exchange Shares
pursuant to the exemption from registration provided under Section 3(a)(9) of
the Securities Act.Governance Rights

Section 6.2       Governance Rights. The Investor acknowledges that, taking into
account the Exchange Shares, the percentage of Common Stock owned by Investor
and its Affiliates is, as of the date of this Agreement, below the Qualifying
Ownership Interest as defined in the Securities Purchase Agreement, and the
Investor shall have no further rights under Section 4.13 of the Securities
Purchase Agreement. For the avoidance of doubt, any and all other rights of the
Investor and/or its Affiliates (including, without limitation, any
indemnification rights) set forth in the Securities Purchase Agreement shall not
be limited by this Section 6.2, except as expressly set forth in the Securities
Purchase Agreement or this Agreement.

Section 6.3       No Legends. The Company and the Investor agree that the
Exchange Shares shall be issued without any restrictive legends.

Section 6.4       Certain Transactions. The Company will not merge or
consolidate with, or sell, transfer or lease all or substantially all of its
property or assets to, any other party unless the successor, transferee or
lessee party (or its ultimate parent entity), as the case may be (if not the
Company), assumes the due and punctual performance and observance of each and
every covenant, agreement and condition of this Agreement to be performed and
observed by the Company expressly or by operation of law.

Section 6.5       Transfer of Exchange Shares. Subject to compliance with
applicable securities laws, the Investor shall be permitted to transfer, sell,
assign or otherwise dispose of (“Transfer”) all or a portion of the Exchange
Shares at any time, and the Company shall take all steps as may be reasonably
requested by the Investor to facilitate the Transfer of the Exchange Shares.

6 

 



ARTICLE VII

MISCELLANEOUS

Section 7.1       Termination. This Agreement may be terminated at any time
prior to the Closing:

(a)       by either the Investor or the Company if the Closing shall not have
occurred by January 31, 2017; provided, however, that in the event the Closing
has not occurred by such date, the parties will consult in good faith to
determine whether to extend the term of this Agreement, it being understood that
the parties shall be required to consult only until the fifth day after such
date and not be under any obligation to extend the term of this Agreement
thereafter; provided, further, that the right to terminate this Agreement under
this Section 7.1(a) shall not be available to any party whose breach of any
representation or warranty or failure to perform any obligation under this
Agreement shall have caused or resulted in the failure of the Closing to occur
on or prior to such date;

(b)       by either the Investor or the Company in the event that any
Governmental Entity shall have issued an order, decree or ruling or taken any
other action restraining, enjoining or otherwise prohibiting the transactions
contemplated by this Agreement (or if any such Governmental Entity informs the
Investor or the Company that it intends to disapprove any notice or application
required to be filed by such party in order to consummate the transactions
contemplated by this Agreement) and such order, decree, ruling or other action
shall have become final and non-appealable; or

(c)       by the mutual written consent of the Investor and the Company.

In the event of termination of this Agreement as provided in this Section 7.1,
this Agreement shall forthwith become void and there shall be no liability on
the part of either party hereto except that nothing herein shall relieve either
party from liability for any breach of this Agreement.

Section 7.2       Survival of Representations and Warranties. The
representations and warranties of the Company and the Investor made herein or in
any certificates delivered in connection with the Closing shall survive the
Closing without limitation.

Section 7.3       Amendment. No amendment of any provision of this Agreement
will be effective unless made in writing and signed by an officer or a duly
authorized representative of each of the Company and the Investor. No failure or
delay by any party in exercising any right, power or privilege hereunder shall
operate as a waiver thereof nor shall any single or partial exercise thereof
preclude any other or further exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative of any rights or
remedies provided by law.

Section 7.4       Waiver of Conditions. The conditions to each party’s
obligation to consummate the Preferred Exchange are for the sole benefit of such
party and may be waived by such party in whole or in part to the extent
permitted by applicable law. No waiver will be effective unless it is in a
writing signed by a duly authorized officer of the waiving party that makes
express reference to the provision or provisions subject to such waiver.

Section 7.5       Governing Law; Submission to Jurisdiction, etc. This Agreement
and any claim, controversy or dispute arising under or related to this
Agreement, the relationship of the parties, and/or the interpretation and
enforcement of the rights and duties of the parties shall be enforced, governed,
and construed in all respects (whether in contract or in tort) in accordance
with the federal law of the United States if and to the extent such law is
applicable, and otherwise in accordance with the laws of the State of New York
applicable to contracts made and to be performed entirely within such State.
Each of the parties hereto agrees (a) to submit to the exclusive jurisdiction
and venue of the United States District Court for the Southern District of New
York for any and all civil actions, suits or proceedings arising out of or
relating to this Agreement or the Preferred Exchange contemplated hereby and (b)
that notice may be served upon (i) the Company at the address and in the manner
set forth for notices to the Company in Section 7.6 and (ii) the Investor at the
address and in the manner set forth for notices to the Company in Section 7.6,
but otherwise in accordance with federal law.

7 

 



Section 7.6       Notices. Any notice, request, instruction or other document to
be given hereunder by any party to the other will be in writing and will be
deemed to have been duly given (a) on the date of delivery if delivered
personally, or by electronic mail or facsimile, upon confirmation of receipt, or
(b) on the first business day following the date of dispatch if delivered by a
recognized next day courier service. All notices hereunder shall be delivered as
set forth below or pursuant to such other instructions as may be designated in
writing by the party to receive such notice.

If to the Company:

First Bancorp

300 SW Broad St.

Southern Pines, North Carolina 28387

Attention: Richard H. Moore, Chief Executive Officer

Telephone: (910)246-2500

Facsimile: (910)576-0662

Electronic Mail: rmoore@firstbancorp.com

 

With a copy to:

Nelson Mullins Riley & Scarborough LLP

100 North Tryon Street / 42nd Floor

Charlotte, North Carolina 28202

Attention: B.T. Atkinson

Telephone: (704)417-3039

Facsimile: (704)377-4814

Electronic Mail: bt.atkinson@nelsonmullins.com

 

If to the Investor:

Castle Creek Capital Partners IV, LP

c/o Castle Creek Capital LLC

6051 El Tordo

Rancho Santa Fe, California 92067

Attention: John Eggemeyer

Managing Principal

Telephone: (888) 756-8300

Facsimile: (858) 756-8301

Electronic Mail: jeggemeyer@castlecreek.com

 

With a copy to:

Sidley Austin LLP

1999 Avenue of the Stars, 17th Floor

Los Angeles, CA 90067

Attention: Vijay S. Sekhon, Esq.

Telephone: (310) 595-9507

Facsimile: (310) 595-9501

Electronic Mail: vsekhon@sidley.com

Section 7.7       Definitions.

(a)       Except for reference to a “Significant Subsidiary” as defined in
section 3.1(a) of this Agreement, when a reference is made in this Agreement to
a subsidiary of a person, the term “subsidiary” means any corporation,
partnership, joint venture, limited liability company or other entity (x) of
which such person or a subsidiary of such person is a general partner or (y) of
which a majority of the voting securities or other voting interests, or a
majority of the securities or other interests of which having by their terms
ordinary voting power to elect a majority of the board of directors or persons
performing similar functions with respect to such entity, is directly or
indirectly owned by such person and/or one or more subsidiaries thereof.

8 

 



(b)       The term “Business Combination” means a merger, consolidation,
statutory share exchange or similar transaction that requires the approval of
the Company’s stockholders.

(c)       The term “Company Material Adverse Effect” means any event,
circumstance, change or occurrence that has had or would reasonably be expected
to have a material adverse effect on the (1) the ability of the Company to
consummate the Preferred Exchange and the other transactions contemplated by
this Agreement and perform its obligations hereunder on a timely basis, and (2)
business, results of operation, assets, liabilities or condition (financial or
otherwise) of the Company and its consolidated subsidiaries taken as a whole;
provided, however, that clause (2) above shall not be deemed to include: (i) the
effects of (A) matters previously disclosed in SEC Reports or occurring after
the date hereof in general business, economic or market conditions (including
changes generally in prevailing interest rates, credit availability and
liquidity, currency exchange rates and price levels or trading volumes in the
United States or foreign securities or credit markets), or any outbreak or
escalation of hostilities, declared or undeclared acts of war or terrorism, in
each case generally affecting the industries or geographic areas in which the
Company and its subsidiaries operate, (B) changes or proposed changes after the
date hereof in GAAP or regulatory accounting requirements, or authoritative
interpretations thereof, (C) changes or proposed changes after the date hereof
in securities, banking and other laws of general applicability or related
policies or interpretations of Governmental Entities (in the case of each of
these clauses (A), (B) and (C), other than changes or occurrences to the extent
that such changes or occurrences have or would reasonably be expected to have a
disproportionate adverse effect on the Company and its consolidated subsidiaries
taken as a whole relative to comparable U.S. banking or financial services
organizations), (D) changes in the market price or trading volume of the Common
Stock or any other equity, equity-related or debt securities of the Company or
its consolidated subsidiaries (it being understood and agreed that the exception
set forth in this clause (D) does not apply to the underlying reason giving rise
to or contributing to any such change), (E) actions or omissions of the Company
or any Significant Subsidiary expressly required by the terms of the Preferred
Exchange.

Section 7.8       Assignment. Neither this Agreement nor any right, remedy,
obligation nor liability arising hereunder or by reason hereof shall be
assignable by any party hereto without the prior written consent of each other
party, and any attempt to assign any right, remedy, obligation or liability
hereunder without such consent shall be void, except an assignment, in the case
of a Business Combination where such party is not the surviving entity, or a
sale of substantially all of its assets, to the entity which is the survivor of
such Business Combination or the purchaser in such sale subject to compliance
with Section 6.3.

Section 7.9       Severability. If any provision of this Agreement, or the
application thereof to any person or circumstance, is determined by a court of
competent jurisdiction to be invalid, void or unenforceable, the remaining
provisions hereof, or the application of such provision to persons or
circumstances other than those as to which it has been held invalid or
unenforceable, will remain in full force and effect and shall in no way be
affected, impaired or invalidated thereby, so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party. Upon such determination, the parties shall
negotiate in good faith in an effort to agree upon a suitable and equitable
substitute provision to effect the original intent of the parties.

Section 7.10       No Third-Party Beneficiaries. Nothing contained in this
Agreement, expressed or implied, is intended to confer upon any person or entity
other than the Company and the Investor any benefit, right or remedies.

Section 7.11       Entire Agreement, etc. This Agreement (including the
Schedules hereto) constitutes the entire agreement, and supersedes all other
prior agreements, understandings, representations and warranties, both written
and oral, between the parties, with respect to the subject matter hereof. For
the avoidance of doubt, the Securities Purchase Agreement shall remain in full
force and effect, but shall be deemed amended hereby, and any provisions in this
Agreement that supplement, duplicate or contradict any provision of the
Securities Purchase Agreement shall be deemed to supersede the corresponding
provision of the Securities Purchase Agreement from and after the effective date
hereof.

9 

 



Section 7.12       Counterparts and Facsimile. For the convenience of the
parties hereto, this Agreement may be executed in any number of separate
counterparts, each such counterpart being deemed to be an original instrument,
and all such counterparts will together constitute the same agreement. Executed
signature pages to this Agreement may be delivered by electronic transmission or
facsimile and such electronic transmissions and facsimiles will be deemed as
sufficient as if actual signature pages had been delivered.

Section 7.13       Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms. It is accordingly
agreed that the parties shall be entitled (without the necessity of posting a
bond) to specific performance of the terms hereof, this being in addition to any
other remedies to which they are entitled at law or equity.



[Remainder of Page Intentionally Left Blank]

10 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

FIRST BANCORP

 

 

 

By:

/s/ Eric P. Credle

 

Name:

Eric P. Credle

  Title: Chief Financial Officer      

CASTLE CREEK CAPITAL PARTNERS IV, LP

 

 

 

By:

/s/ John M. Eggemeyer

  Name: John M. Eggemeyer   Title: Managing Principal

 

[Signature Page to Exchange Agreement]



 

 

